DETAILED ACTION
	The Information Disclosure Statements filed on August 31, 2020, February 23, 2021, July 26, 20201, February 2, 2022 and August 3, 2022 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-20 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dominguez (US 4,452,150).
Dominguez discloses a hopper railroad car top hatch cover assembly 20 for a hopper railroad car 4 having a roof 4 and an upwardly extending coaming 10. The assembly is comprised of a hatch cover 30 pivotally connected on one side of the coaming and including a movable hatch pivotally movable from a closed position engaging the coaming to an open position disengaged from the coaming by way of shaft 44. A hatch cover securer, in the form of a picot arm 26, is movably connected on an opposite side of the coaming and including a hatch cover engager movable from a hatch cover engagement position in which the hatch cover engager secures the movable hatch in the closed position engaging the coaming to a hatch cover non-engagement position in which the hatch cover engager allows the movable hatch to move to the open position. The hatch cover engager is pivotally movable from the hatch cover engagement position to the hatch cover non-engagement position by way of movable arm 26. The hatch cover securer includes a hatch cover engager rotator connected to the hatch cover engager and configured to pivot the hatch cover engager from the hatch cover engagement position to the hatch cover non-engagement position, as shown in figures 1 and 2. The hatch cover engager is configured to engage a pivot arm 26 of a hinge of the hatch cover when the hatch cover engager is in the hatch cover engagement position. The hatch cover engager 33 is linearly movable from the hatch cover engagement position in which the hatch cover engager secures the hatch cover to the hatch cover non-engagement position.
Allowable Subject Matter
Claims 8-11, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
November 1, 2022